
	

113 HR 4151 IH: Veterans Education Survey Act of 2014
U.S. House of Representatives
2014-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4151
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2014
			Mr. Bilirakis (for himself and Mrs. Kirkpatrick) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to enter into a contract with a non-government entity
			 to conduct a survey of individuals who have used or are using their
			 entitlement to educational assistance under the educational assistance
			 programs administered by the Secretary of Veterans Affairs, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Veterans Education Survey Act of 2014.
		2.Survey of individuals using their entitlement to educational assistance under the educational
			 assistance programs administered by the Secretary of Veterans Affairs
			(a)Survey requiredBy not later than 180 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall enter into a contract with a non-government entity for the
			 conduct of a survey of a statistically valid sample of individuals who
			 have used or are using their entitlement to educational assistance under
			 chapters 30, 32, 33, and 35 of title 38, United States Code, to pursue a
			 program of education or training. The contract shall provide that—
				(1)not later than one month before the collection of data under the survey begins, the survey shall be
			 submitted to the Committees on Veterans’ Affairs of the Senate and House
			 of Representatives;
				(2)the non-government entity shall complete the survey and submit to the Secretary the results of the
			 survey by not later than 180 days after entering into the contract; and
				(3)the survey shall be conducted by electronic means and by any other means the non-government entity
			 determines appropriate.
				(b)Information To be collectedThe contract under subsection (a) shall provide that the survey shall be designed to collect the
			 following types of information about each individual surveyed, where
			 applicable:
				(1)Demographic information, including the highest level of education completed by the individual, the
			 military occupational specialty or specialties of the individual while
			 serving on active duty as a member of the Armed Forces or as a member of
			 the National Guard or of a Reserve Component of the Armed Forces, and
			 whether the individual has a service-connected disability.
				(2)The opinion of the individual regarding participation in the transition assistance program under
			 section 1144 of title 10, United States Code, and the effectiveness of the
			 program, including instruction on the use of the benefits under laws
			 administered by the Secretary of Veterans Affairs.
				(3)The resources the individual used to help the individual—
					(A)decide to use the individual’s entitlement to educational assistance to enroll in a program of
			 education or training; and
					(B)choose the program of education or training the individual pursued.
					(4)The individual’s goal when the individual enrolled in the program of education or training.
				(5)The nature of the individual’s experience with the education benefits processing system of the
			 Department of Veterans Affairs.
				(6)The nature of the individual’s experience with the school certifying official of the educational
			 institution where the individual pursued the program of education or
			 training who processed the individual’s claim.
				(7)Any services or benefits the educational institution or program of education or training provided
			 to veterans while the individual pursued the program of education or
			 training.
				(8)The type of educational institution at which the individual pursued the program of education or
			 training.
				(9)Whether the individual completed the program of education or training or the number of credit hours
			 completed by the individual as of the time of the survey, and, if
			 applicable, any degree or certificate obtained by the individual for
			 completing the program.
				(10)The employment status of the individual and whether such employment status differs from the
			 employment status of the individual prior to enrolling in the program of
			 education or training.
				(11)Whether the individual is or was enrolled in a program of education on a full-time or part-time
			 basis.
				(12)The opinion of the individual on the effectiveness of the educational assistance program of the
			 Department of Veterans Affairs under which the individual was entitled to
			 educational assistance.
				(13)Whether the individual was ever entitled to a rehabilitation under chapter 31 of title 38, United
			 States Code, and whether the individual participated in such a program.
				(14)Such other matters as the Secretary determines appropriate.
				(c)ReportNot later than 90 days after receiving the results of the survey required under this section, the
			 Secretary shall submit to the Committees on Veterans’ Affairs of the
			 Senate and House of Representatives a report on the results of the survey
			 and any recommendations of the Secretary relating to such results. Such
			 report shall also include an unedited version of the results of the survey
			 submitted by the non-government entity that conducted the study.
			
